NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted February 16, 2011*
                                 Decided February 18, 2011

                                            Before

                           WILLIAM J. BAUER, Circuit Judge

                           ILANA DIAMOND ROVNER, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

No. 10‐2622

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 07 CR 707 ‐3
FRED D. CALVERT, JR.,
     Defendant‐Appellant.                            Ronald A. Guzmán,
                                                     Judge.

                                          O R D E R

       Fred Calvert, Jr. and two other men agreed to help a drug courier rob a “stash
house,” but the courier was actually a federal agent.  After being arrested and indicted,
Calvert pleaded guilty to conspiring to possess cocaine with intent to distribute, see 21
U.S.C. §§ 846 and 841(a), and possessing a firearm in relation to a drug trafficking crime, see
18 U.S.C. § 924(c)(1)(A).  He was subject to mandatory minimum sentences of 10 years on
the conspiracy charge and 5 years on the firearm charge.  See §§ 841(b)(1)(A), 846;



       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(C).
No. 10‐2622                                                                              Page 2


§ 924(c)(1)(A)(i).  The judge imposed a 188‐month sentence on the former charge and a
consecutive 60‐month sentence on the latter, resulting in a total sentence of 248 months.

        On appeal Calvert argues only that he should not receive a consecutive sentence
under § 924(c), based on that statute’s “except” clause.  As is relevant here, the statute
provides that a court shall impose a minimum five‐year consecutive sentence if the
defendant possesses a firearm “in furtherance of” a drug trafficking crime, “[e]xcept to the
extent that a greater minimum sentence is otherwise provided by this subsection or by any
other provision of law.”  § 924(c)(1)(A).  He argues that this “except” clause precludes
courts from imposing a mandatory minimum sentence under § 924(c)(1)(A) if the
underlying criminal statute—here § 841(b)(1)(A)— mandates a greater minimum sentence. 
Because the conspiracy charge carried a 10‐year mandatory minimum, he urges that the 5‐
year mandatory minimum for his weapons charge should not apply.

        The Supreme Court recently rejected this argument, however, in Abbott v. United
States, 131 S. Ct. 18 (2010).  There the Court concluded that a defendant subject to a
mandatory consecutive sentence for a § 924(c) conviction is “not spared from that sentence
by virtue of receiving a higher mandatory minimum on a different count of conviction.”  Id.
at 23; see United States v. Spagnola, _ F.3d _, 2011 WL 181480, at *6 (7th Cir. Jan. 21, 2011);
United States v. Easter, 553 F.3d 519, 525 (7th Cir. 2009).

                                                                                    AFFIRMED.